office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date cc tege eoeg et2-------------- genin-121026-04 uil ------------------------ ------------------------------------- --------------------------------------- -------------------------- ----------------------------------------- dear ------------------ this is in response to your request for general information regarding the taxation of supplemental payments as we understand the facts you have provided the supplemental payments consist of thirteen weeks vacation pay provided to retired union employees pursuant to a negotiated labor agreement the supplemental payments were paid from the employer’s general assets and were not paid from pension funds nor were any funds previously set_aside for this purpose as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2004_1 2004_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth below general information which we hope will be helpful to you under subtitle c of the internal_revenue_code the code chapter sec_21 sec_23 and sec_24 respectively employment_taxes consist of the federal_insurance_contributions_act tax fica the federal_unemployment_tax_act tax futa and the collection of income_tax at source on wages_income_tax_withholding employment_taxes are imposed on wages paid with respect to employment code sec_3401 provides that wages for income_tax_withholding purposes means all remuneration for services performed by an employee for his employer code sec_3121 defines the term wages for fica purposes as all remuneration for employment with certain exceptions sec_3121 defines employment as any service of whatever nature performed by an employee for the person employing him with certain specific exceptions although there are differences in the statutory exceptions to what constitutes wages and employment the general definitions of the terms wages and employment for futa purposes are similar to the definitions for fica purposes see code sec_3306 c the code allows employers to maintain various types of qualified_retirement_plans an employer’s plan must meet specific requirements under the code to be recognized as a qualified_plan to encourage employers to adopt qualified_plans congress also provided for numerous tax advantages that apply only to qualified_plans one of these tax advantages is that contributions to and benefits paid from qualified_plans are generally excepted from fica and futa taxes sec_3121 of the code which applies to qualified_pension plans provides an exception from wages for any employer payment made to or on behalf of an employee or his beneficiary from or to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment similarly code sec_3306 provides that wages does not include remuneration paid from a_trust described in sec_401 however payments from a_trust described in sec_401 are includable in income code sec_3405 provides special rules for income_tax_withholding with respect to such payments payments from an employer to an employee that are not paid from a qualified_retirement_plan are generally considered to be wages subject_to employment_taxes unless some specific exception applies moreover remuneration for employment unless specifically excepted constitutes wages subject_to employment_taxes even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them see employment_tax regulations sec_31_3121_a_-1 b -1 i and a -1 a if you have any questions regarding this matter please contact ------------------------- employee identification -------------- of my staff---------can be reached at -------------------- -------- sincerely lynne camillo branch chief cc tege eoeg et2 tax exempt and government entities department of the treasury - internal_revenue_service macro form rev
